 328 NLRB No. 1831NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canBe Included In The Bound Volumes.Millsboro Nursing & Rehabilitation Center, Inc. andUnited Food & Commercial Workers Union,Local 27, AFLŒCIO, CLC.  Case 5ŒCAŒ28355August 31, 1999DECISION AND ORDERBY MEMBERS LIEBMAN, HURTGEN, AND BRAMEPursuant to a charge filed on May 17, 1999, the Gen-eral Counsel of the National Labor Relations Board is-sued a complaint on June 28, 1999, alleging that the Re-spondent has violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act by refusing the Union™s re-quest to bargain following the Union™s certification inCase 5ŒRCŒ14563.1  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint.On July 22, 1999, the General Counsel filed a Motionfor Summary Judgment.  On July 26, 1999, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should not
be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of its objections to the election in the representation
proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.2                                                       1 327 NLRB No. 153 (1999).2 Member Hurtgen dissented from the Board™s overruling of the Re-spondent™s Objection 4 in the underlying representation case, and heremains of that view.  However, he agrees that the Respondent has not
raised any new matters that are properly litigable in this unfair laborpractice case.  See Pittsburgh Plate Glass v. NLRB, 313 U.S. 144, 162(1941).  In light of this, and for institutional reasons, he agrees with thedecision to grant the General Counsel™s Motion for Summary Judg-ment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times the Respondent, a Delaware cor-poration with an office and place of business in Mills-boro, Delaware, has been engaged in the operation andmanagement of a nursing home.  During the 12 months
preceding the issuance of the complaint, a representative
period, in conducting its operations described above, the
Respondent had gross revenues in excess of $250,000
and received goods valued in excess of $10,000 from
points located directly outside the State of Delaware.  We
find that the Respondent is an employer engaged in
commerce within the meaning of Section 2(6) and (7) of
the Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held December 23, 1997, theUnion was certified on March 17, 1999, as the exclusivecollective-bargaining representative of the employees in
the following appropriate unit:All full-time, part full-time, and regular part-time certi-fied nursing assistants, laundry employees/house-keeping employees, assistant food service director,cooks, food service employees, maintenance employ-ees, ward clerks, activities employees, receptionists,admissions coordinator employed by the Employer at
its nursing home facility in Millsboro, Delaware, but
excluding all other persons employed by the Employer
at its nursing home in Millsboro, Delaware including
all employees who are licensed and may practice in the
State of Delaware as either registered nurses or licensed
practical nurses, Director of Nursing, Assistant Director
of Nursing, nurse supervisors, resident care coordina-tors, quality assurance/in-service person, infection con-trol nurse, treatment nurse, charge nurses, MDS coor-dinator, office clerical employees, bookkeepers, confi-dential employees, temporary or casual employees,guards and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince April 8, 1999, the Union, by letter, has requestedthe Respondent to bargain, and, since that date, the Re-spondent has refused.  We find that this refusal consti-tutes an unlawful refusal to bargain in violation of Sec-tion 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after April 8, 1999, to bargain withthe Union as the exclusive collective-bargaining repre- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2sentative of employees in the appropriate unit, the Re-spondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and (1)
and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Millsboro Nursing & Rehabilitation Center,Inc., Millsboro, Delaware, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with United Food & Commer-cial Workers Union, Local 27, AFLŒCIO, CLC, as theexclusive bargaining representative of the employees inthe bargaining unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understanding
in a signed agreement:All full-time, part full-time, and regular part-time certi-fied nursing assistants, laundry employees/house-keeping employees, assistant food service director,cooks, food service employees, maintenance employ-ees, ward clerks, activities employees, receptionists,admissions coordinator employed by the Employer at
its nursing home facility in Millsboro, Delaware, butexcluding all other persons employed by the Employerat its nursing home in Millsboro, Delaware including
all employees who are licensed and may practice in the
State of Delaware as either registered nurses or licensed
practical nurses, Director of Nursing, Assistant Director
of Nursing, nurse supervisors, resident care coordina-tors, quality assurance/in-service person, infection con-trol nurse, treatment nurse, charge nurses, MDS coor-dinator, office clerical employees, bookkeepers, confi-dential employees, temporary or casual employees,guards and supervisors as defined in the Act.(b) Within 14 days after service by the Region, post atits facility in Millsboro, Delaware, copies of the attachednotice marked ﬁAppendix.ﬂ3  Copies of the notice, onforms provided by the Regional Director for Region 5after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employedby the Respondent at any time since April 8, 1999.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.       Dated, Washington, D.C. August 31, 1999Wilma B. Liebman,                        MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ MILLSBORO NURSING & REHABILITATION CENTER3The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with United Food &Commercial Workers Union, Local 27, AFLŒCIO, CLC,as the exclusive representative of the employees in the
bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time, part full-time, and regular part-time certi-fied nursing assistants, laundry employees/house-keeping employees, assistant food service director,cooks, food service employees, maintenance employ-ees, ward clerks, activities employees, receptionists,admissions coordinator employed by us at our nursing
home facility in Millsboro, Delaware, but excluding all
other persons employed by us at our nursing home inMillsboro, Delaware including all employees who arelicensed and may practice in the State of Delaware as
either registered nurses or licensed practical nurses, Di-rector of Nursing, Assistant Director of Nursing, nursesupervisors, resident care coordinators, quality assur-ance/in-service person, infection control nurse, treat-ment nurse, charge nurses, MDS coordinator, officeclerical employees, bookkeepers, confidential employ-ees, temporary or casual employees, guards and super-visors as defined in the Act.MILLSBORO NURSING & REHABILITATION CENTER, INC.